Citation Nr: 0921400	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-02 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
claims of entitlement to service connection for psychiatric 
disorders, including schizophrenia and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

(The decision below addresses only the application to reopen 
a claim of service connection for schizophrenia.  The 
underlying claim of service connection, as well as the 
application to reopen other psychiatric disability claims, is 
addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  By an August 1996 decision, the Board denied a claim of 
service connection for schizophrenia.

2.  Evidence received since the August 1996 decision relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for schizophrenia and it raises a 
reasonable possibility of substantiating the underlying claim 
of service connection.


CONCLUSIONS OF LAW

1.  An August 1996 Board decision, which denied the 
appellant's claim of service connection for schizophrenia, is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1996).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for 
schizophrenia has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an August 1996 decision, the Board denied a claim of 
service connection for an acquired psychiatric disorder, 
including schizophrenia and PTSD, on the merits on the bases 
that:  (1) there was no evidence of record to link the 
appellant's diagnosed psychiatric disabilities, including 
manic-depressive illness and schizophrenia, to his active 
military service; and (2) there was no evidence of record 
that the appellant had a current diagnosis of PTSD.  In July 
2006, the RO in Wichita, Kansas denied the appellant's 
petition to reopen claims of schizophrenia and PTSD on the 
basis that the evidence received was not new and material to 
the claims.

As an initial matter, the Board notes that, in a July 2007 
statement, the appellant's representative argues that the 
appellant was not provided proper notice regarding his claim.  
Specifically, the appellant's representative argues that the 
appellant was not informed of the date his claims were 
previously denied and the basis for that denial; that new and 
material evidence was needed to reopen the previously denied 
claims; the definition of new and material evidence; and that 
the new evidence had to pertain to the reason the claim was 
previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  However, an April 2006 notice letter includes 
notification of all information required by Kent.  Thus, the 
Board finds that all notification action needed to render a 
decision as to the petition to reopen the claims has been 
completed.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  For purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The evidence of record at the time of the August 1996 
decision denying service connection for schizophrenia 
included:  service treatment records (STRs) and personnel 
records; medical treatment records from Malcolm Bliss Mental 
Health Center dated in May 1979; medical treatment records 
from the St Louis VA Medical Center (VAMC) dated in May 1970; 
medical treatment records and an examination report from the 
Kansas City VAMC dated from January 1988 to March 1993; lay 
statements from the appellant's family; and statements by the 
appellant and his representative.

In denying the claim of service connection for schizophrenia 
in August 1996, the Board found that the evidence of record 
did not show a nexus between the appellant's psychiatric 
disorder and an in-service injury or disease.  Consequently, 
in order for the claim of service connection for 
schizophrenia to be reopened, new and material evidence must 
be received that pertains to the nexus evidence element of a 
service connection claim.

New evidence added to the record since the August 1996 
decision includes:  medical treatment records from the Kansas 
City VAMC dated from July 1993 to March 2003 and from April 
2005 to January 2006; medical treatment records from the 
Poplar Bluff VAMC dated in February 2003; a statement from a 
D.S., MD, at the Leavenworth VAMC dated in September 2005; 
lay statements from the appellant's family; and statements by 
the appellant and his representative.

A review of the new evidence reveals that the September 2005 
statement from Dr. S. at the Leavenworth VAMC suggests that 
there is a link between the appellant's in-service symptoms 
and his currently diagnosed schizophrenia.

The Board finds that the September 2005 letter constitutes 
new and material evidence in connection with the appellant's 
claim of service connection.  It is new because the evidence 
was not previously before VA decision makers.  It is material 
because it is supporting evidence of the nexus evidence 
element of a service connection claim-the absence of which 
was the reason the claim was denied in the August 1996 
decision.  Thus, the evidence relates to an unestablished 
fact necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for 
schizophrenia is reopened with the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Board will address the appellant's 
underlying claim of service connection in the remand section 
below.


ORDER

The appellant's claim of service connection for schizophrenia 
is reopened; to this limited extent, the appeal of this issue 
is granted.


REMAND

The Board notes that financial disclosure statements 
submitted by the appellant in October 1991, June 1993, 
November 1996, June 1999, April 2000, and April 2002 indicate 
that the appellant is receiving disability benefits from the 
Social Security Administration (SSA).  However, there are no 
records from SSA associated with the claims file.  As records 
associated with the appellant's SSA determination could be 
relevant to the claims on appeal, any available medical or 
other records associated with the appellant's award of SSA 
disability benefits should be obtained and associated with 
the appellant's claims file.  The Board notes that once VA is 
put on notice that the appellant has been granted SSA 
benefits, VA has a duty to obtain the records associated with 
that decision.  See 38 C.F.R. § 3.159(c); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

In addition, the Board notes that the claims file was 
transferred to the Board in January 2008 and the appellant 
was informed of the transfer in February 2008.  However, in 
March 2008, the appellant's representative submitted new 
evidence without waiving review of the evidence by the agency 
of original jurisdiction (AOJ).  Thus, the claims must be 
remanded to the AOJ for a re-adjudication that considers the 
newly received information.  See 38 C.F.R. §§ 3.156(b), 
19.37(b), 20.1304(c).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Social Security 
Administration (SSA) all of the medical 
records upon which any decision 
concerning the appellant's initial or 
continuing entitlement to benefits was 
based, as well as any SSA decision and 
the associated List of Exhibits.  (The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) must be followed.)  All 
records and/or responses received should 
be associated with the claims file.

2.  Schedule the appellant for a VA 
psychiatric examination.  (Advise the 
appellant that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2008).)  The 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the appellant, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted.  
Specifically, the examiner should 
determine the medical history of the 
appellant between the time of his 
discharge and his hospitalization in 1974 
(the earliest known post-service symptoms 
of a psychological disability).

In consideration of the examination 
results, the examiner should ascertain 
whether the appellant has psychiatric 
disability(ies).  The examiner should 
then discuss the etiology and the onset 
of each diagnosed disability.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that each 
diagnosed disability is related to the 
appellant's period of active military 
service.  The bases for the opinion(s) 
provided should be explained in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for a psychiatric disorders 
specifically considering the new evidence 
received since the claims file was 
transferred to the Board.  If any benefit 
sought is not granted, furnish the 
appellant and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


